 1 MORRIS LAW GROUP 
   RYAN LOWER, Nev. Bar No. 
 2 411 E. Bonneville Ave., Ste. 360 
   Las Vegas, Nevada 89101 
 3 Telephone: 213‐620‐1780 
   Facsimile:  213‐620‐1398 
 4 E‐Mail:     rml@morrislawgroup.com 
 5 SHEPPARD, MULLIN, RICHTER & HAMPTON LLP 
     A Limited Liability Partnership 
 6   Including Professional Corporations 
     ANDRE J. CRONTHALL, Cal. Bar No. 117088 
 7   SARAH A. K. BLITZ, Cal. Bar No. 280118 
     333 South Hope Street, 48th Floor 
 8   Los Angeles, California  90071‐1448 
     Telephone: 213‐620‐1780 
 9   Facsimile:  213‐620‐1398 
10 E‐Mail:      acronthall@sheppardmullin.com 
     E‐Mail:    sblitz@sheppardmullin.com 
11
   Attorneys for Plaintiff 
12 ALIANZA NETWORK, INC. 
13
                       UNITED STATES DISTRICT COURT 
14
                               DISTRICT OF NEVADA 
15
16
17 ALIANZA NETWORK, INC., a              Case No. 2:18‐CV‐01260‐JAD‐PAL 
     Nevada corporation, 
18
                     Plaintiff,          NOTICE OF SETTLEMENT 
19
          v. 
20
     STEPHEN HUGHES, an individual, 
21 NATALIE RUSCHAK, an 
     individual, WILBUR JOHN 
22 MANUEL III, an individual, JAMES 
     PERKINS, an individual, and DOES 
23 1 through 10, inclusive, 
24                   Defendants. 
25
26
27
28
 1                              NOTICE OF SETTLEMENT 
 2        TO THE HONORABLE COURT AND ALL PARTIES HEREIN AND 
 3 THEIR ATTORNEYS OF RECORD: 
 4        NOTICE IS HEREBY GIVEN that an agreement has been reached to 
 5 settle this action in its entirety as to all parties, wherein the parties have 
 6 agreed to dismiss all claims with prejudice.  The parties are memorializing 
 7 their agreement and expect that a motion for dismissal of the action pursuant 
 8 to Federal Rule of Civil Procedure 41(a)(1)(A) will be filed within the next 
 9 thirty days. 
10
11                             MORRIS LAW GROUP
12
                               By: Ryan Lower
13                             Ryan M. Lower, NV Bar No. 9108 
14                             Jean‐Paul Hendricks, NV Bar No. 10079 
                               MORRIS LAW GROUP 
15                             411 E. Bonneville Ave., Ste. 360 
16                             Las Vegas, Nevada  89101 

17                             SHEPPARD, MULLIN, RICHTER & HAMPTON LLP 
                               A Limited Liability Partnership 
18                             Including Professional Corporations 
19                             ANDRE J. CRONTHALL, Cal. Bar No. 117088 
                               SARAH A. K. BLITZ, Cal. Bar No. 280118 
20                             333 South Hope Street, 48th Floor 
21                             Los Angeles, California  90071‐1448 

22                             Attorneys for Plaintiff 
                               ALIANZA NETWORK, INC. 
23
24       IT IS ORDERED that the parties shall have until February 11, 2019, to either file a
     stipulation to dismiss with prejudice, or the parties' proposed discovery plan and
25
     scheduling order.
26
        Dated: January 10, 2019                  _________________________________
27                                               Peggy A. Leen
28                                               United States Magistrate Judge

                                               -2-
 1                          CERTIFICATE OF SERVICE 
 2             Pursuant to Fed. R. Civ. P. 5(b) and Section IV of District of 
 3 Nevada Electronic Filing Procedures, I certify that I am an employee of 
 4 MORRIS LAW GROUP, and that the following document was served via 
 5 electronic service:  NOTICE OF SETTLEMENT. 
 6 TO: 
 7
     Robert J. Cassity 
 8   Ryan A. Semerad 
     HOLLAND & HART LLP 
 9   9555 Hillwood Drive, 2nd Floor 
10   Las Vegas, Nevada 89134 
     Tel: (702) 222‐2500 
11   Fax: (702) 669‐4650 
12   Email: bcassity@hollandhart.com 
     Email: rasemerad@hollandhart.com  
13
     Christopher K. Ralston (pro hac vice forthcoming) 
14   James Gilbert (pro hac vice forthcoming) 
15   PHELPS DUNBAR LLP 
     Canal Place 
16   365 Canal Street, Suite 2000 
17   New Orleans, LA 70130 
     Tel: (504) 566‐1311 
18   Fax: (504) 568‐9130 
     Email: chris.ralston@phelps.com 
19   Email: james.gilbert@phelps.com  
20
21
22        DATED this  9th  day of January, 2019. 

23                                By:  /s/ Gabriela Mercado 
                                      An employee of Morris Law Group 
24
25
26
27
28

                                          -3-
